DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered.
Applicant’s argument regarding the absence of a “check valve” in Grady et al.’s cap is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the Ishinaga et al. reference for motivation to utilize a check valve in a vent passage.
Of note, Applicant also argues that the Grady et al.’s septum 96 does not constitute a “quick connect valve” because Grady et al. instead discloses the septum 96 as a form of a “quick disconnect valve,” and because the septum 96 works in conjunction with the needle 50.  However, it is widely recognized that “quick-connect” couplings are synonymous with “quick-disconnect” couplings.  Moreover, Applicant has failed to indicate how the use of a needle 50 in making the fluid connection might preclude the septum 96 from acting as a quick connect valve.  Regardless, neither of these arguments address Grady et al.’s disclosure that septum 96 quickly establishes fluid connection by merely pushing down on the ink cartridge, without the need for tools (paragraph 61), or that Grady et al. expressly suggests the use of other male/female quick-disconnect fittings (paragraphs 51, 61).  This argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (US 2005/0151764 A1) in view of Ishinaga et al. (US 2003/0067518 A1).
Regarding claim 11:
	Grady et al. disclose a cap that is configured for connection to a threaded neck (78) of a bottle (80: paragraph 48), the cap comprising:
	a cap body (at least the base of cap 82) having a first end (upper side of cap 82, as seen in Fig. 13) and a second end (lower side of cap 82, as seen in Fig. 13);
	a connection sleeve (that unreferenced sleeve, to which the neck 78 is connected: Figs. 7, 9, 13) projecting from the first end (Fig. 13), the connection sleeve includes an interior surface with threads thereon (the threading is shown most clearly in Figs. 7-8) that are configured to engage with the threaded neck of the bottle (paragraph 48);
	an ink passage (ink channel 90) through the cap body (Fig. 7), the ink passage having an ink passage inlet end formed in the first end within the connection sleeve (upper end of 90, shown in Fig. 7) and an ink passage outlet end in the second end (lower end of 90, shown in Fig. 7);
	a quick-connect valve (i.e. rubber septum 96 in ink channel 90) in the ink passage (Figs. 4-5, 7) that controls flow of ink through the ink passage from the ink passage inlet end to the ink passage outlet end (paragraphs 51, 53);
	a vent passage (vent channel 88) through the cap body separate from the ink passage (Fig. 7), the vent passage having a vent passage inlet end formed in the second end (lower end of 88, shown in Fig. 7) and a vent passage outlet end in the first end within the connection sleeve (upper end of 88, shown in Fig. 7); and
	a valve (i.e. rubber septum 96 in vent channel 88) in the vent passage (Figs. 4-5, 7) that controls flow of air through the vent passage from the vent passage inlet end to the vent passage outlet end (paragraphs 51, 53).
	Grady et al. do not expressly disclose that the valve in the vent passage is a check valve.
	However, Ishinaga et al. disclose a vent passage (air opening 116) that includes a check valve (one way valve 130) for controlling flow of air through the vent passage from a vent passage inlet end to a vent passage outlet end (paragraph 67 & Figs. 6, 11).  Ishinaga et al. teaches that such a valve keeps the ink containing space under constant pressure (paragraph 69).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Grady et al.’s valve to include a check valve, such as that taught by Ishinaga et al., so as to perform the desired air flow control to keep the pressure in the ink containing space constant.
Regarding claim 13:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the cap comprises a cap liner (O-ring 100) within the cap at a base end of the connection sleeve that is configured to seal with an end of the neck of the bottle (paragraph 48 & Figs. 5, 15), and the cap liner is configured to permit passage of ink through the cap liner and permit passage of air through the cap liner (Fig. 15).
Regarding claim 15:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Ishinaga et al. also disclose that the entire check valve is disposed within the vent passage (Fig. 6).
Regarding claim 16:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Ishinaga et al. also disclose that the check valve permits flow of air through the vent passage in one direction from the vent passage inlet end to the vent passage outlet end (Fig. 6B), and prevents the flow of air through the vent passage in an opposite direction (paragraph 71 & Fig. 6).
Regarding claim 17:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a space is provided in the vent passage between the second end and an end of the valve (e.g. at least the vent channel 88: Figs. 7-8).
Regarding claim 18:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a portion of the quick-connect valve projects from the ink passage (Figs. 7-8, 15), and further comprises a slot (in being “pre-slit”) formed in an outer surface of the portion that projects from the ink passage (paragraph 51).
Regarding claim 20:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the vent passage is radially outward of the ink passage (vent channel 88 is disposed at a position that is radially distant/outward from the ink channel 90: Figs. 7-8, 13).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga et al., as applied to claim 11 above, and further in view of Girard (US 5530531).
Regarding claim 12:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a mechanical keying feature (key 85) that limits mounting of the cap to a receiver (paragraph & Fig. 6), is disposed on the cap body (Figs. 4-5), wherein the mechanical feature comprising a shape that is configured to be received within the receiver (receptacle 102) having a corresponding shape (via unique groove 104: Fig. 6).
	Grady et al. do not expressly disclose that the shape constitutes an outer periphery of the cap body.
	However, Girard discloses a cap (unique end-cap 102) comprising a mechanical keying feature (at least key 206) that limits mounting of the cap into a receiver (col. 3, lines 43-63), the mechanical keying feature comprising a shape of an outer periphery of the cap body (Figs. 4-5).
	Because both Grady et al. and Girard disclose mechanical keying features that serve to limit mounting of the cap and bottle into a receiver, it would have been obvious to a person of ordinary skill in the art to substitute the mechanical keying feature taught by Girard for that of Grady et al., so as to produce the predictable result of limiting mounting of the cap and bottle into the receiver.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga, as applied to claim 11 above, and further in view of Chen et al. (US 2006/0049948 A1).
Regarding claim 14:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the cap comprises an identification tag (at least one of memory chip 86 and ring locator 94) mounted on the cap body (Fig. 4).
	Grady et al. do not expressly disclose that the identification tag is of the radio frequency type.
	However, Chen et al. disclose a sealing cap that is able to prevent counterfeiting by automatically destroying an identifying chip upon opening of the cap (paragraphs 11-12) through the use of an RFID tag (identifying chip 20) mounted on a cap body (10: paragraph 15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the anti-counterfeiting RFID tag, taught by Chen et al., onto Grady et al.’s modified cap.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga et al., as applied to claim 11 above, and further in view of Thomason et al. (US 2005/0279865 A1).
Regarding claim 19:
	Grady et al.’s modified cap comprises all the limitations of claim 11, but does not expressly disclose that the quick-connect valve is a male-quick connect valve that is configured to engage with a female quick-connect coupler.
However, Grady et al. also do also disclose that other quick connect fluid connections can be used with the cap (paragraph 51).
	Further, Thomason et al. disclose a fluid container (120) having a male quick-connect valve (122), provided at a liquid passage thereof, so as to engage with a female quick-connect coupler (paragraphs 21, 23 & Figs. 4-5).
	Because Grady et al. expressly indicates the freedom to utilize different types of quick-disconnect couplings, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to utilize a male type quick-disconnect valve coupling, such as that taught by Thomason et al., in Grady et al.’s cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamarez Gomez et al. (US 9527295 B1) discloses a bottle cap having quick disconnect couplings for both the air and ink passages, and wherein the air passage includes a check valve.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853